Citation Nr: 1137162	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  03-09 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for sinusitis, to include as due to undiagnosed illness.

2.  Entitlement to service connection for headaches, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and YR

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to August 1991 and from December 1992 to January 1997.

These matters come before the Board of Veterans' Appeals (Board) from a June 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.  This case was most previously before the Board in April 2010.

The Veteran testified before the undersigned Acting Veterans Law Judge at a travel Board hearing in June 2004.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In accordance with the Board's April 2010 remand, in December 2010 the Veteran underwent a VA examination that was to address the medical matters presented by this appeal.  As essentially noted in the Veteran's representative's May 2011 written brief presentation, the December 2010 VA examiner did not state (as requested in the Board's April 2010 remand instructions) whether the Veteran's sinus condition was related to his active military service.

Based on the foregoing, a remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As noted in the April 2010 Board remand, the issue of service connection for headaches is inextricably intertwined with the claim for entitlement to service connection for sinusitis/rhinitis and will not be addressed by the Board at this time.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for the appropriate VA examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion, in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that chronic sinusitis and/or chronic rhinitis are attributable to service, and if so, whether, in the same terms, headaches are associated with sinusitis/rhinitis.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  Thereafter, the claims should be readjudicated.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

